Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Non-Final Office Action on the merits. Claims 1-12, are currently pending and have been considered below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dailey et al. (US 5857648), referred herein after as Dailey, in view of Lacour et al. (US 20090200427), referred herein after as Lacour.
Claim 1:
Dailey discloses
the mast including a rigidification and deployment assist device external to the mast, said device including one or more stays wound on a reel device at a first one of their ends and attached to the tube at a second one of their ends, said stays unwinding from the reel upon deploying the mast.
See Dailey FIG . 2 and col 5 lines 49-55 for cable 30 and reels 28 which produce high stiffness. Col 5 lines 23-25 states the telescoping tube is not shown.

    PNG
    media_image1.png
    568
    841
    media_image1.png
    Greyscale

Dailey does not disclose
A deployable mast for a satellite consisting of an inflatable tube stored in an accordion shape before deployment and deployable by filling the tube by means of a gas, 
Lacour teaches
A deployable mast for a satellite consisting of an inflatable tube stored in an accordion shape before deployment and deployable by filling the tube by means of a gas, 
See Lacour FIGS 3A, 3B [0036-0038] for accordion tube 12 and gas inlet 15 for deploying the accordion shape 

    PNG
    media_image2.png
    356
    417
    media_image2.png
    Greyscale


Claim 2:
Dailey discloses
The deployable mast according to claim 1, wherein the rigidification device comprises at least one pair of stays disposed at 180° relative to the mast axis.
See Dailey FIGS . 2, 3 at 28
Claim 3:
Dailey discloses
The deployable mast according to claim 2, wherein the stays of the pair of stays are wound on a single reel device.
See Dailey FIG . 2. at 28
Claim 4:
Dailey discloses
The deployable mast according to claim 2, wherein the reel device comprises a reel per stay, the reels of a pair of stays being synchronised by a connecting cable arranged to be unwound from the first one of the reels and wound in opposition on a second one of the reels during unwinding of the stays.

Claim 5:
Dailey discloses
The deployable mast according to claim 1, wherein at least some of the stays are fasten to the free end of the tube becoming the apex of the mast after deployment.
See Dailey FIG . 2 and col 5 lines 49-55 for cable 30 and reels 28. Col 5 lines 23-25 states the telescoping tube is not shown.
Claim 6:
Dailey discloses
The deployable mast according to claim 1, wherein at least some of the stays are fastened to an intermediate part of the tube.
See Dailey FIG. 8
Claim 7:
Dailey discloses
The deployable mast according to claim _1, wherein the rigidification device comprises at least two pairs of stays (21, 22, 21’, 22’) disposed in planes intersecting at the mast axis.
See Dailey FIG. 5.
Claim 10:
Dailey discloses
The deployable mast according to claim 1, wherein at the base of the mast, stays are held spaced from the mast by arms formed by fixed beams or foldable rods  perpendicular or tilted relative to the mast.
See Dailey FIG. 1 for sleeve 26 and strut 16 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dailey et al. (US 5857648), referred herein after as Dailey, in view of Lacour et al. (US 20090200427), referred herein after as Lacour, and further in view of Veal et al. (US 20040046085), referred herein after as Veal.
Claim 8:
The Combination of Dailey and Lacour does not discloses
The deployable mast according to claim 1, wherein the stay(s) is or are ropes a composition of which comprises polymers solidifying by UV irradiation or ropes that are rigidifiable by Joule effect polymerisation.
Veal teaches
The deployable mast according to claim 1, wherein the stay(s) is or are ropes a composition of which comprises polymers solidifying by UV irradiation or ropes that are rigidifiable by Joule effect polymerisation.
See Veal [0046] Another rigidization technique involves ultraviolet (UV) radiation. UV rigidization employs a fibrous boom material that is impregnated with a resin that cures when exposed to ultraviolet light.
.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dailey et al. (US 5857648), referred herein after as Dailey, in view of Lacour et al. (US 20090200427), referred herein after as Lacour, and further in view of Berry (US 3606719).
Claim 9:
The Combination of Dailey and Lacour does not discloses
The deployable mast according to claim 3 or 4, wherein the reel(s) include(s) a brake device for keeping stays tensioned upon deploying the mast.
Berry teaches
The deployable mast according to claim 3 or 4, wherein the reel(s) include(s) a brake device for keeping stays tensioned upon deploying the mast.
See Berry FIG. 3B

    PNG
    media_image3.png
    213
    240
    media_image3.png
    Greyscale

Therefore, from the teaching of Berry, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform structure of Dailey in view of Lacour to include the above claim elements as taught by Berry in order to the ensure stable and accurate placement of the mast.

Claim 11:
The Combination of Dailey and Lacour does not discloses
The deployable mast according to claim 1, wherein at least one spring  is disposed either at the top of the stays (71) or at the end of the stay on the reel side or on both sides.
Berry teaches
The deployable mast according to claim 1, wherein at least one spring  is disposed either at the top of the stays or at the end of the stay on the reel side or on both sides.
See Berry Col 5 lines 15-18 for springs.
Therefore, from the teaching of Berry, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform structure of Dailey in view of Lacour to include the above claim elements as taught by Berry in order to the ensure stable and accurate placement of the mast.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dailey et al. (US 5857648), referred herein after as Dailey, in view of Lacour et al. (US 20090200427), referred herein after as Lacour and further in view of Cecchini et al. (US 20160304220), referred herein after as Cecchini.
Claim 12:
The Combination of Dailey and Lacour does not discloses
The deployable mast according to claim 1, wherein flexible tabs perforated at the middle thereof for passing a cable in the mast surround said cable.
Cecchini teaches
The deployable mast according to claim 1, wherein flexible tabs perforated at the middle thereof for passing a cable in the mast surround said cable.
See Cecchini [0045, 0047, 0091] and FIG. 1 for the use of Kapton film [tape] and holes
Therefore, from the teaching of Cecchini, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform structure of Dailey in view of Lacour to include the above claim elements as taught by Cecchini in order to use good cable management techniques to prevent entanglement.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins whose telephone number is 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.

/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3681	
	
	
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644